Exhibit 10.6

THE EXECUTIVE NONQUALIFIED DEFINED BENEFIT PLAN

PLAN DOCUMENT



--------------------------------------------------------------------------------

THE EXECUTIVE NONQUALIFIED DEFINED BENEFIT PLAN

Section 1. Purpose:

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein to provide retirement benefits to certain management Employees or
Independent Contractors of the Employer. The Plan is intended to be a
nonqualified deferred compensation plan that complies with the provisions of
Section 409A of the Internal Revenue Code (the “Code”). The Plan is also
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

Section 2. Definitions:

As used in the Plan, including this Section 2, references to one gender shall
include the other, and unless otherwise indicated by the context:

2.1 “Accrued Benefit” means the amount of the annual benefit accrued by a
Participant as of any date.

2.2 “Active Participant” means an Employee or Independent Contractor who is
actively participating in the Plan according to Section 3. An Employee or
Independent Contractor shall become a Participant as of any date determined by
the Committee. A Participant whose Service with the Employer is terminated and
who later returns to Service with the Employer shall be treated as a new
Employee or Independent Contractor, as applicable, for



--------------------------------------------------------------------------------

purposes of eligibility to participate in the Plan with respect to Service
following his return to Service.

2.3 “Actuarial Equivalent” means benefits of equal Present Value.

2.4 “Adoption Agreement” means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

2.5 “Beneficiary” means the person or persons entitled to any survivor benefits
payable under the Plan, as provided in Section 11.

2.6 “Benefit Formula” means the formula used in determining the Accrued Benefit
of the Participant as designated in Section 4.2 of the Adoption Agreement.

2.7 “Board” means the Board of Directors of the Company, if the Company is a
corporation. If the Company is not a corporation, “Board” shall mean the
Company.

2.8 “Change in Control Event” means an event described in
Section 409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.

2.9 “Committee” means the persons or entity designated in the Adoption Agreement
to administer the Plan. If the Committee designated in the Adoption Agreement is
unable to serve, the Employer shall satisfy the duties of the Committee provided
for in Section 7.

2.10 “Company” means the company designated in the Adoption Agreement as such.

2.11 “Disabled” means Disabled within the meaning of Section 409A of the Code
and the regulations thereunder. Generally, this means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or

 

2



--------------------------------------------------------------------------------

mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees of the
Employer.

2.12 “Early Retirement Date” means the 1st day of the month on or after the date
a Participant has satisfied the criteria for Early Retirement Eligibility.

2.13 “Early Retirement Eligibility” means the criteria described in the Adoption
Agreement.

2.14 “Effective Date” shall be the date designated in the Adoption Agreement.

2.15 “Employee” means an individual in the Service of the Employer if the
relationship between him and the Employer is the legal relationship of employer
and employee and if the individual is one of the select group of management or
highly compensated employees of the Employer. An individual shall cease to be an
Employee upon the Employee’s separation from Service.

2.16 “Employer” means the Company, as identified in the Adoption Agreement, and
any Participating Employer which adopts this Plan. An Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.

2.17 “Entry Date” means the date determined by the Committee that a Participant
is eligible to participate in the Plan.

2.18 “Grandfathered Amounts” means, if applicable, Plan benefits that were
earned and vested as of December 31, 2004 within the meaning of Section 409A of
the Code and

 

3



--------------------------------------------------------------------------------

regulations thereunder. Grandfathered Amounts shall be subject to the terms
designated in the Adoption Agreement.

2.19 “Inactive Participant” means a Participant who has an Accrued Benefit and
who is not an Active Participant.

2.20 “Independent Contractor” means an individual in the Service of the Employer
if the relationship between the individual and the Employer is not the legal
relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

2.21 “Normal Form” means the normal form of benefit distribution as designated
by the Employer in Section 6.1 of the Adoption Agreement. Benefits under the
Plan may be distributed in the following forms:

2.21.1 Period Certain. An amount payable to the Participant in equal
installments for a specified period. If the Participant dies before the end of
such period, the benefit will continue for the remainder of the period to the
Beneficiary.

2.21.2 Straight Life. An amount payable to the Participant in equal installments
for the life of the Participant.

2.21.3 Period Certain and Life. An amount payable to the Participant in equal
installments for the longer of a specified period or the life of the
Participant. If the Participant should die before the end of the specified
period, the benefit will continue for the remainder of the period to the
Beneficiary.

2.21.4 Joint and Survivor Life. An amount payable to the Participant in equal
installments for the life of the Participant. The amount will continue after the
Participant’s death to the Participant’s Surviving Spouse, if any, for the life
of the Surviving Spouse in an amount equal to the survivorship percentage
multiplied by the amount payable during the life of the Participant.

2.21.5 Lump sum. One payment in cash.

2.22 “Normal Retirement Date” means the date the Participant meets the criteria
designated in the Adoption Agreement.

 

4



--------------------------------------------------------------------------------

2.23 “Participant” means either an Active Participant or an Inactive
Participant.

2.24 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

2.25 “Plan” means The Executive Nonqualified Defined Benefit Plan as herein set
forth or as duly amended. The name of the Plan as applied to the Employer shall
be designated in the Adoption Agreement.

2.26 “Plan-Approved Domestic Relations Order” shall mean a judgment, decree, or
order (including the approval of a settlement agreement) which is:

2.26.1 Issued pursuant to a State’s domestic relations law;

2.26.2 Relates to the provision of child support, alimony payments or marital
property rights to a Spouse, former Spouse, child or other dependent of the
Participant;

2.26.3 Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

2.26.4 Requires payment to such person of their interest in the Participant’s
benefits in an immediate lump payment; and

2.26.5 Meets such other requirements established by the Committee.

2.27 “Plan Year” means the twelve-month period ending on the last day of the
month designated in the Adoption Agreement; provided that the initial Plan Year
may have fewer than twelve months.

2.28 “Present Value” means the current value of a benefit that is payable in a
specified form on a specified date. The basis for the calculation shall be an
interest rate of 7.5%

 

5



--------------------------------------------------------------------------------

and the 1994 Group Annuity Reserving (GAR) mortality table, as given in Revenue
Ruling 2001-62.

2.29 “Qualifying Distribution Event” means (i) the Separation from Service of
the Participant, (ii) the date the Participant becomes Disabled (if elected in
the Adoption Agreement), (iii) the death of the Participant, or (iv) a Change in
Control Event (if elected in the Adoption Agreement).

2.30 “Separation from Service” or “Separates from Service” means a “separation
from service” within the meaning of Section 409A of the Code.

2.31 “Service” means employment by the Employer as an Employee. For purposes of
the Plan, the employment relationship is treated as continuing intact while the
Employee is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Employee’s right to reemployment is provided either by statute or contract.
If the Participant is an Independent Contractor, “Service” shall mean the period
during which the contractual relationship exists between the Employer and the
Participant. The contractual relationship is not terminated if the Participant
anticipates a renewal of the contract or becomes an Employee.

2.32 “Specified Employee” means an employee who meets the requirements for key
employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve-month period ending
on December 31 of each year (the “identification date”). Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules in the

 

6



--------------------------------------------------------------------------------

regulations under Section 409A of the Code shall apply. If the person is a key
employee as of any identification date, the person is treated as a Specified
Employee for the twelve-month period beginning on the first day of the fourth
month following the identification date.

2.33 “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

2.34 “Vested Accrued Benefit” means the amount of the Accrued Benefit of a
Participant that is nonforfeitable as of any date.

2.35 “Vesting Percentage” means the percentage that is used to determine the
Participant’s Vested Accrued Benefit, as described in Section 4.3 of the
Adoption Agreement.

Section 3. Participation:

3.1 Active Participation. The Committee in its discretion shall designate each
Employee or Independent Contractor who is eligible to participate in the Plan.
An Employee or Independent Contractor shall become an Active Participant as of
any date determined by the Committee. Such date shall be the Participant’s Entry
Date.

3.2 Inactive Participation. An Active Participant shall become an Inactive
Participant upon the earliest Qualifying Distribution Event or a determination
by the Committee that the Participant is no longer eligible to accrue future
benefits under the Plan.

3.3 Inactive Participant’s Vested Accrued Benefit. An Inactive Participant’s
Vested Accrued Benefit is that Vested Accrued Benefit on the date he ceases to
be an Active Participant.

3.4 Ceasing Participation. An Inactive Participant ceases to be a Participant on
the date he is no longer entitled to future benefit payments.

 

7



--------------------------------------------------------------------------------

Section 4. Amount of Benefit:

4.1 Amount of Accrued Benefit. A Participant’s Accrued Benefit shall be
determined in accordance with the Benefit Formula described in Section 4.2. The
Accrued Benefit of a Participant can never be less than zero.

4.2 Benefit Formula. The Benefit Formula shall be designated by the Employer in
the Adoption Agreement.

4.3 Vesting Percentage. A Participant’s Vested Accrued Benefit shall be equal to
the Accrued Benefit multiplied by the Vesting Percentage. The applicable Vesting
Percentage is determined by the schedule designated in the Adoption Agreement.
The Vested Accrued Benefit of a Participant can never be less than zero.

4.4 Adjustment to the Benefit Amount. The Accrued Benefit and the Vested Accrued
Benefit shall be adjusted for the form of benefit payment and the time of
benefit payment as provided in Section 6. The adjustments shall be applied in
the following order: First, the annual benefit amount shall be adjusted for the
benefit payment frequency as provided in Section 6.7. Second, an Actuarial
Equivalent adjustment shall be made for the form of payment, as provided in
Section 6.1 and 6.2. Third, an adjustment shall be made if a Participant’s Plan
benefits begin to be paid before the Participant’s Normal Retirement Date, as
provided in Section 6.6.

4.5 Forfeiture. If a Participant separates from Service before he is fully
vested in his Accrued Benefit, he shall thereupon forfeit his right to receive
such benefit under this Plan to the extent he is not then vested.

Section 5. Qualifying Distribution Events:

Payment to a Participant shall commence upon the first Qualifying Distribution

 

8



--------------------------------------------------------------------------------

Event to occur as to the Participant: a Separation from Service, death, or, if
elected in the Adoption Agreement, becoming Disabled or a Change in Control
Event. Any of these events that occurs after the first Qualifying Distribution
Event to occur shall have no effect on the time or form of distribution of Plan
benefits.

5.1 Separation from Service. If the Participant Separates from Service with the
Employer, the Vested Accrued Benefit, as of the date of separation, shall be
paid to the Participant by the Employer as provided in Section 6.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service with respect to a Participant
who, as of the date of his Separation from Service, is a Specified Employee of a
corporation the stock in which is traded on an established securities market or
otherwise. Any payments to which such Specified Employee would be entitled
during the first six months following the date of Separation from Service shall
be accumulated without interest and paid on the first day of the seventh month
following the date of Separation from Service.

5.2 Disability. The Employer designates in the Adoption Agreement whether (i) a
Participant’s becoming Disabled shall not be a Qualifying Distribution Event,
(ii) a Participant’s becoming Disabled shall be a Qualifying Distribution Event,
or (iii) a Participant’s becoming Disabled may be a Qualifying Distribution
Event if a Participant timely and affirmatively elects upon his initial
enrollment to make becoming Disabled an applicable Qualifying Distribution Event
for his benefit. If becoming Disabled is a Qualifying Distribution Event for a
Participant and the Participant becomes Disabled, the Vested Accrued Benefit, as
of the date of the Participant’s becoming Disabled, shall be paid to the
Participant by the Employer as provided in Section 6.

 

9



--------------------------------------------------------------------------------

5.3 Death. If the Participant dies, the Participant’s Vested Accrued Benefit, as
of the date of death, shall be paid to the Participant by the Employer as
provided in Section 6.

5.4 Change in Control Event. The Employer designates in the Adoption Agreement
whether (i) a Change in Control Event shall not be a Qualifying Distribution
Event, (ii) a Change in Control Event shall be a Qualifying Distribution Event,
or (iii) a Change in Control Event may be a Qualifying Distribution Event if a
Participant timely and affirmatively elects upon his initial enrollment to make
a Change in Control Event an applicable Qualifying Distribution Event for his
benefit. If a Change in Control Event is a Qualifying Distribution Event for a
Participant and the Change in Control Event occurs, the Vested Accrued Benefit,
as of the date of the Change in Control Event, shall be paid to the Participant
by the Employer as provided in Section 6.

5.5 No Duplicate Benefits. The benefit payments in this Section 5 are
alternative benefits. By accepting the benefits pursuant to any one of the
subsections of Section 5, the Participant shall forfeit any rights under any
other of the subsections of Section 5.

Section 6. Payment of Benefits:

6.1 Normal Form of Benefit Distribution. Unless an optional form of benefit is
elected by the Participant in accordance with Section 6.2, all benefits shall be
payable in the Normal Form designated for each Qualifying Distribution Event by
the Employer in the Adoption Agreement. Notwithstanding the foregoing, if the
Normal Form is a joint and survivor annuity but the Participant is not married
at the time his benefit payment commences, his Vested Accrued Benefit shall be
payable in the form of a straight life annuity on an Actuarial Equivalent basis.

 

10



--------------------------------------------------------------------------------

6.2 Optional Form of Benefit Distribution. The Employer shall designate in the
Adoption Agreement the optional forms of benefit distribution for each
Qualifying Distribution Event, if any, which may be elected by the Participant.
In lieu of the Normal Form described in Section 6.1, and subject to the Election
Procedures under Section 6.3, the Participant may elect an optional form of
benefit distribution from among the designated payment options. Payment shall be
made in the manner elected by the Participant. The Participant may elect a
different method of payment for each Qualifying Distribution Event as specified
in the Adoption Agreement. Any optional form elected shall be the Actuarial
Equivalent of the Normal Form.

6.3 Election Procedures. Prior to the Participant’s entry into the Plan, the
Participant shall elect the form of payment under which his benefit will be
distributed from among the available optional forms of payment to the extent
permitted in the Adoption Agreement. If the Participant elects to receive his
benefit in the form of a joint and survivor annuity but is not married at the
time his benefit payment commences, his Vested Accrued Benefit shall be paid in
the form of a straight life annuity on an Actuarial Equivalent basis. If the
Participant fails to elect a form of payment as provided for in this
Section 6.3, the Participant’s Vested Accrued Benefit shall be paid to him in
the Normal Form.

6.4 Subsequent Elections. With the consent of the Committee, a Participant may
change the time or form of benefit payment subject to the following
requirements:

6.4.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.

6.4.2 If the new election relates to a payment for reasons other than the death
of the Participant or the Participant becoming Disabled, the new election must
provide for the deferral of the payment for a period of at least five years from
the date such payment would otherwise have been made.

For this purpose, a payment is each separately identified amount to which a
Participant is entitled

 

11



--------------------------------------------------------------------------------

under the Plan; provided, that entitlement to a life annuity (including a
straight life or joint and survivor annuity) or installments for a period
certain is treated as entitlement to a single payment. Notwithstanding the
foregoing, a change in the form of payment from one type of life annuity to
another type of life annuity before any annuity payment has been made is not
considered a change in the time or form of payment under Section 409A of the
Code and so such a change is not subject to the requirements of this
Section 6.4.

6.5 Commencement of Benefits. Benefit payments will commence as soon as
practicable after (but no later than 60 days after) the commencement dates
designated in the Adoption Agreement for each Qualifying Distribution Event. A
payment may be further delayed to the extent permitted in accordance with
regulations and guidance under Section 409A of the Code.

6.6 Adjustment Before Normal Retirement Date. If a Participant’s Plan benefits
begin to be paid before the Participant’s Normal Retirement Date, the amount of
the benefit shall be adjusted as designated in the Adoption Agreement.

6.7 Frequency of Benefit Payments. The benefit payments shall be paid on the
frequency designated in the Adoption Agreement. Payments on a monthly basis
shall be one-twelfth of the annual benefit amount, and payments on a quarterly
basis shall be one-fourth of the annual benefit amount.

6.8 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the Present Value of the Vested Accrued Benefit of the Participant
(including the adjustments in Section 4.4) at the time of a permitted Qualifying
Distribution Event will be distributed in a single lump sum payment if such
Present Value does not exceed the amount designated by the Employer in the
Adoption Agreement. Such payment shall be made on or

 

12



--------------------------------------------------------------------------------

before the later of (i) December 31 of the calendar year in which the permitted
Qualifying Distribution Event occurs, or (ii) the date that is 2-1/2 months
after the permitted Qualifying Distribution Event occurs. In addition, the
Employer may distribute a single lump sum payment equal to the Present Value of
a Participant’s Vested Accrued Benefit at anytime if the amount does not exceed
the limit in Section 402(g)(1)(B) of the Code and results in the termination of
the Participant’s entire interest in the Plan as provided under Section 409A of
the Code. For this purpose, the Vested Accrued Benefit is determined as if the
Participant had Separated from Service on such date and includes the adjustments
in Sections 4.4.

6.9 Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.

Section 7. Administration by Committee:

7.1 Membership of Committee. If the Committee consists of individuals appointed
by the Board, they will serve at the pleasure of the Board. Any member of the
Committee may resign, and his successor, if any, shall be appointed by the
Board.

7.2 General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out its provisions. The
Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any

 

13



--------------------------------------------------------------------------------

such action taken by the Committee shall be final and conclusive on any party.
To the extent the Committee has been granted discretionary authority under the
Plan, the Committee’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter. The Committee shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Employer with respect to the Plan.
The Committee may, from time to time, employ agents and delegate to such agents,
including employees of the Employer, such administrative or other duties as it
sees fit.

7.3 Indemnification. To the extent not covered by insurance, the Employer shall
indemnify the Committee, each employee, officer, director, and agent of the
Employer, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Employer shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.

Section 8. Contractual Liability:

8.1 Contractual Liability. Unless otherwise elected in the Adoption Agreement,
the Company shall be obligated to make all payments hereunder. This obligation
shall constitute a contractual liability of the Company to the Participants, and
such payments shall be made from the general funds of the Company. The Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participants shall not have any interest in any particular assets of the
Company by reason of its obligations hereunder. To the extent that any person

 

14



--------------------------------------------------------------------------------

acquires a right to receive payment from the Company, such right shall be no
greater than the right of an unsecured creditor of the Company.

8.2 Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

Section 9. Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

  9.1 Board.

 

  (i) To amend the Plan;

 

  (ii) To appoint and remove members of the Committee; and

 

  (iii) To terminate the Plan as permitted in Section 12.

 

  9.2 Committee.

 

  (i) To designate Participants;

 

  (ii) To interpret the provisions of the Plan and to determine the rights of
the Participants under the Plan, except to the extent otherwise provided in
Section 14 relating to claims procedure;

 

  (iii) To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

  (iv) To account for the Accrued Benefits of Participants;

 

  (v) To direct the Employer in the payment of benefits;

 

15



--------------------------------------------------------------------------------

  (vi) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

  (vii) To administer the claims procedure to the extent provided in Section 14.

Section 10. Benefits Not Assignable; Facility of Payments:

10.1 Benefits Not Assignable. No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former Spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former Spouse until distributed in the manner required by an order of any
court having jurisdiction over the divorce, and the former Spouse shall be
entitled to the same rights as the Participant with respect to such benefit.

10.2 Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to (and prevent any payment or act which might be
inconsistent with) the Plan-Approved Domestic Relations Order.

 

16



--------------------------------------------------------------------------------

10.3 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

Section 11. Beneficiary:

The Participant’s Beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a Beneficiary, the Beneficiary shall be his Surviving Spouse. If the
Participant does not designate a Beneficiary and has no Surviving Spouse, the
Beneficiary shall be the Participant’s estate. The designation of a Beneficiary
may be changed or revoked only by filing a new Beneficiary designation form with
the Committee or its designee. If a Beneficiary (the “primary Beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the remaining payments to which he is
entitled shall be paid to the contingent Beneficiary, if any, named in the
Participant’s current beneficiary designation form. If there is no contingent
Beneficiary, the remaining payments shall be paid to the estate of the primary
Beneficiary. Any Beneficiary may disclaim all or any part of any benefit to
which such Beneficiary shall be entitled hereunder by filing a written
disclaimer with the Committee before payment of such benefit is to be made. Such
a disclaimer shall be made in a form satisfactory to the Committee and shall be
irrevocable

 

17



--------------------------------------------------------------------------------

when filed. Any benefit disclaimed shall be payable from the Plan in the same
manner as if the Beneficiary who filed the disclaimer had predeceased the
Participant.

Section 12. Amendment and Termination of the Plan:

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
Participant’s Accrued Benefit as of the date of such amendment or termination,
nor shall any such amendment or termination affect the terms of the Plan
relating to the payment of such benefit. For the purpose of this section, the
Accrued Benefit on the date of termination is determined as if the Participant
had Separated from Service on such date and includes any adjustments in
Section 4.4. Notwithstanding the foregoing, the following special provisions
shall apply:

12.1 Termination in the Discretion of the Employer. Except as otherwise provided
in Sections 12.2, the Company in its discretion may terminate the Plan and
distribute benefits to Participants subject to the following requirements and
any others specified under Section 409A of the Code:

12.1.1 All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-l(c) of the Treasury Regulations are terminated.

12.1.2 No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
termination date.

12.1.3 All benefits under the Plan are paid within 24 months of the termination
date.

12.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

12.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.

12.2 Termination Upon Change in Control Event. If the Company terminates the
Plan within thirty days preceding or twelve months following a Change in Control
Event, the

 

18



--------------------------------------------------------------------------------

Accrued Benefit of each Participant shall become fully vested and payable to the
Participant in a lump sum within twelve months following the date of
termination, subject to the requirements of Section 409A of the Code.

Section 13. Communication to Participants:

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

Section 14. Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

14.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.

14.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information

 

19



--------------------------------------------------------------------------------

necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA following an adverse benefit determination on review. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 30 days if required by special circumstances).

14.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant may appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

14.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Committee shall be made in the following manner:

14.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

14.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

20



--------------------------------------------------------------------------------

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

14.4.3 The decision of the Committee shall be final and conclusive.

14.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 14 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.

Section 15. Miscellaneous Provisions:

15.1 Set off. Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder (net of any required withholdings) at the time payment is
due by the amount of any loan, cash advance, extension of credit or other
obligation of the Participant to the Employer that is then due and payable, and
the Participant shall be deemed to have consented to such reduction. In
addition, the Employer may at any time offset a Participant’s Accrued Benefit by
an amount up to $5,000 to collect any such amount in accordance with
requirements under Section 409A of the Code.

15.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the

 

21



--------------------------------------------------------------------------------

mailing of notices and benefit payments. Any notice required or permitted to be
given to such Participant or Beneficiary shall be deemed given if directed to
such address and mailed by regular United States mail, first class, postage
prepaid. If any check mailed to such address is returned as undeliverable to the
addressee, mailing of checks will be suspended until the Participant or
Beneficiary furnishes the proper address. This provision shall not be construed
as requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.

15.3 Lost Distributees. A benefit shall be deemed forfeited if the Committee is
unable to locate the Participant or Beneficiary to whom payment is due on or
before the fifth anniversary of the date payment is to be made or commence;
provided, however, that such benefit shall be reinstated if a valid claim is
made by or on behalf of the Participant or Beneficiary for all or part of the
forfeited benefit.

15.4 Reliance on Data. The Employer and the Committee shall have the right to
rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

15.5 Receipt and Release for Payments. Subject to the provisions of
Section 15.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable

 

22



--------------------------------------------------------------------------------

to the Committee.

15.6 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

15.7 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

15.8 Merger or Consolidation; Assumption of Plan. No Employer shall consolidate
or merge into or with another corporation or entity, or transfer all or
substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

15.9 Construction. The Employer shall designate in the Adoption Agreement the
state according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA and the
applicable requirements of the Code.

15.10 Taxes. The Employer or other payor may withhold a benefit payment under
the Plan or a Participant’s wages, or the Employer may reduce a Participant’s
benefits, in order to meet any federal, state, local or employment tax
withholding obligations with respect to Plan benefits, as permitted under
Section 409A of the Code. The Employer or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental

 

23



--------------------------------------------------------------------------------

agencies as required under applicable laws.

Section 16. Transition Rules:

This Section 16 does not apply to plans newly established on or after January 1,
2009.

16.1 Payment Elections. Notwithstanding the provisions of Sections 6.3 or 6.4 of
the Plan, a Participant may elect on or before December 31, 2008, the time or
form of payment of amounts subject to Section 409A of the Code provided that
such election applies only to amounts that would not otherwise be payable in the
year of the election and does not cause an amount to paid in the year of the
election that would not otherwise be payable in such year.

 

24